DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: paragraph [0030] page 7 referring to hollow worm as element 4, it also referring to the hollow shaft as element 4.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23 and 24 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had 

Claims 23 and 24 will be examined as best understood.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16-31 are rejected under 35 U.S.C. 103 as being unpatentable over Waagner [EP 2520827] in view of Sorensen [US Pat # 6,530,177].

Regarding claim 16-31: Waagner disclose a drive motor; a worm ( 5, see fig 1) having a helical groove and driveable by the drive motor; and an anti-backbend chain including alternating inner and outer chain links (2) and chain pins (36, 11) which connect the inner and outer chain links, wherein the worm (5) is designed as a hollow worm, said engagement regions ( chain teeth) of the chain  being in engagement with an internal helical surface of the hollow worm (5).
wherein the drive motor is arranged as an: extension of the hollow worm (5). 
The drive motor defines a motor axis, said motor axis and a hollow worm (5) axis being arranged coaxially to each other. 
The hollow worm (5) is designed with multiple threads and resuitant plural internal helical surfaces (see fig 2).

the chain of the anti-backbend chain project alternately on one side and on another side of the anti-backbend chain, forming corresponding ones of the engagement regions (chain teeth, see fig 2).
A guide extending through the hollow warm (5) and configured to guide a front side and/or a back side of the anti-backbend chain.
wherein the drive motor has a transmission and a transmission shaft (inherent each motor has output shaft) which drives the hollow worm (5). wherein the hollow worm (5) includes an |engagement region (the internal thread of element 5) in which an engagement means driven by the transmission shaft engages to drive the hollow worm (5).
The anti-backbend chain is deflected in a space between the hollow worm (5) and the drive motor, and guided laterally out of the space (see for example fig 3).
wherein the anti-backbend chain (3) has a section which is guided laterally out of the space and represents a non-loaded section of the anti-backbend chain (see fig 1).
wherein the hollow worm (5) is mounted by its outer circumference.
wherein a pushing direction of the anti- backbend chain points away from the drive motor in a direction of, or parallel to, the motor axis. 
Waagner does not show that some of the chain pins having engagement regions which project laterally and engage with the worm to drive the anti-backbend chain, the chain pins, wherein the engagement regions of the chain pins on one side of the anti-backbend chain engage in a different internal helical surface than the engagement regions of the chain pins on the other side of the anti-backbend chain, wherein the drive motor has a hollow shaft through which the anti-
wherein the drive motor has a shaft (13) through which the anti-backbend chain is guided. a guide (see fig 3) extending through the shaft (13) of the drive motor and configured to guide a front side and/or a back side of the anti-backbend chain.The anti-backbend chain (18) is a bush chain or roller chain.

    PNG
    media_image1.png
    780
    620
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    774
    636
    media_image2.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKARIA ELAHMADI whose telephone number is (571)270-5324.  The examiner can normally be reached on M-F 10-6 EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZAKARIA ELAHMADI/
Examiner, Art Unit 3658